Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0059809 A1 to McClendon et al. (McClendon), U.S. Patent Application Publication No. US 2013/0154955 A1 to Guard and U.S. Patent Application Publication No. US 2009/0189749 A1 to Salada.
As to claim 1, McClendon discloses an apparatus for processing rotor movement information (100) (Figs. 1A-1B, Par. 15), comprising: a processor (102) (Figs. 1A, 1B, Pars. 17-18) configured to: receive movement information of a rotor (105.1, 206) disposed on one surface (right side) of an electronic device (100) (Figs. 1A-1B, Pars. 15, 32) and having a rotation axis formed in a direction of the electronic device (100) (Figs. 1A-2D, Par. 31); receive touch information of a sensor (105.2, 204) configured to sense a touch on another surface (left side) of the electronic device (100, 200) (Figs. 1A-2D, Par. 32); and produce operating information of the electronic device based on the movement information of the rotor (Figs. 1A-2D, Par. 31), wherein the operating information of the electronic device has variable correlation of the operating information to the movement information (Figs. 1A-2D, Pars. 31, 61, 67, see also Par. 48 teaches a user may wish to maintain the user interface functionality (operation information) associated with user input device 105.1).
McClendon does not expressly disclose correlation of the operating information to the movement information, in accordance with the touch information.
Guard discloses the operating information of the electronic device has variable correlation of the operating information to the movement information of one surface in accordance with the touch information of another surface (Figs. 2-3, Par. 35, see also Par. 37, e.g. if the phone is held in a portrait orientation by a right hand, the touch parameters associated with an up or down scrolling user action may specify that a scrolling motion be received at right-side surface 22c, whereas if the phone is held in a landscape orientation by a left hand, the touch parameters associated with the up or down scrolling user action may specify that a scrolling motion be received at bottom surface 22e).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Guard to provide a more suitable and more comfortable experience for the user as suggested by Guard (Par. 35).
McClendon as modified do not expressly disclose the sensor comprises a plurality of inductors having an inductance that changes in response to a change in a distance between the other surface of the electronic device and one or more of the plurality of inductors, and the sensor is configured to generate the touch information based on characteristics of a sensing current applied to the plurality of inductors.
Salada discloses the sensor (730) comprises a plurality of inductors (720) having an inductance (Figs. 2a-2b, 7, Pars. 33, 48) that changes in response to a change in a distance between a flexible actuator element (215, 710) along an edge (part of side surface) of the electronic device (200, 760) (Figs. 2a-2b, 7, Pars. 33, 48) and one or more of the plurality of inductors (720) (Figs. 2a-2b, 7, Pars. 33, 48), and the sensor (730) is configured to generate the touch information based on characteristics of a sensing current applied to the plurality of inductors (720) (Figs. 2a-2b, 7, Pars. 33, 48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Salada to provide an improved input detection as suggested by Salada (Pars. 33, 49).
As to claim 10, see claim 1.
As to claim 14, see claim 1.  McClendon further discloses a main body (100, 103) (Fig. 1B, Par. 15).
As to claim 2, McClendon as modified discloses the electronic device (100, 200) is configured to output display information on a display surface (McClendon’s Figs. 3-4F, Par. 61), and wherein the one surface (right side) and the other surface (left side) of the electronic device have a normal line different from a normal line of the display surface (McClendon’s Fig. 2A-2D, Pars. 50-51, Guard’s Figs. 2-3, Par. 35).  It would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Guard to provide a more suitable and more comfortable experience for the user as suggested by Guard (Par. 35).
As to claim 3, McClendon discloses a portion of the display information is based on the operating information (Figs. 3-4F, Pars. 31, 32, 61).
As to claim 11, see claim 3.
As to claim 12, see claim 2.
As to claim 4, McClendon discloses the processor is further configured to deliver the portion of the display information to a display member of the electronic device (Figs. 3-4F, Pars. 31, 32, 61).
As to claim 9, McClendon as modified discloses the processor is further configured to produce the operating information to vary correlation of the operating information to the movement information (McClendon’s Figs. 1A-2D, Pars. 31, 61, 67 Guard’s Figs. 2-3, Par. 35) depending on whether the touch is held on the other surface of the electronic device (McClendon’s Figs. 1A-2D, Pars. 31, 61, 67, Guard’s Figs. 2-3, Par. 35).  It would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Guard to provide a more suitable and more comfortable experience for the user as suggested by Guard (Par. 35).
As to claim 19, see claim 9.

Claim 5-7, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0059809 A1 to McClendon et al. (McClendon), U.S. Patent Application Publication No. US 2013/0154955 A1 to Guard and U.S. Patent Application Publication No. US 2009/0189749 A1 to Salada; in view of U.S. Patent Application Publication No. US 2016/0098016 A1 to Ely et al. (Ely).
As to claim 5, McClendon as modified expressly disclose the movement information includes rotation angle information of the rotor and rotation axis translational motion information of the rotor, and wherein the processor is further configured to produce the operating information based on the rotation axis translational motion information.  
Ely discloses the movement information includes rotation angle information of the rotor and rotation axis translational motion information of the rotor (10) (Figs. 1, 3, Pars. 48, 60, 63, 67), and wherein the processor (124) is further configured to produce the operating information based on the rotation axis translational motion information (Figs. 1, 3, Pars. 48, 60, 63, 67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Ely to use a crown to provide multiple user inputs as suggested by Ely (Par. 65).
As to claim 13, see claim 5.
As to claim 16, see claim 5.  McClendon as modified further discloses one portion of the rotor (110) protrudes from the one surface (188) of the electronic device (114) (Ely’s Fig. 3, Par. 41), and another portion of the rotor is inserted inward from the one surface of the electronic device (Ely’s Fig. 3, Par. 41).  It would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Ely to provide the user with an engagement surface as suggested by Ely (Par. 41).
As to claim 18, see claim 5.  McClendon as modified further discloses a strap (McClendon’s 101, Ely’s 104, 106) connected to the main body (McClendon’s 103, Ely’s 102, 114) (McClendon’s Fig. 1B, Par. 15, Ely’s Fig. 1, Pars. 28, 30), wherein the strap (Ely’s 104, 106) is more flexible than the main body (Ely’s 102, 114) (Ely’s Fig. 1, Pars. 28, 30).  It would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Ely to secure the device to the user as suggested by Ely (Par. 28).
As to claim 6, McClendon as modified discloses the processor is further configured to receive the rotation axis translational motion information based on a switch (160) (Ely’s Figs. 1, 3, Pars. 48, 60, 63, 67) configured to determine whether the switch (160) contacts the rotor (110) depending on rotation axis translational motion of the rotor (110) (Ely’s Figs. 1, 3, Pars. 48, 60, 63, 67).  It would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Ely to use a crown to provide multiple user inputs as suggested by Ely (Par. 65).
As to claims 15 and 17, see claims 5 and 6. 
As to claim 7, McClendon as modified discloses the processor is further configured to receive the rotation angle information based on a sensing coil (inductor) configured to vary inductance in accordance with a rotation angle of the rotor (Ely’s Figs. 1, 3, Pars. 48, 60, 63, 67).  It would have been obvious to one of ordinary skill in the art to have modified McClendon with the teaching of Ely to reduce power consumption as suggested by Ely (Par. 67).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0059809 A1 to McClendon et al. (McClendon), U.S. Patent Application Publication No. US 2013/0154955 A1 to Guard and U.S. Patent Application Publication No. US 2009/0189749 A1 to Salada; in view of U.S. Patent Application Publication No. 2018/0341344 A1 to Foss et al. (Foss).
As to claim 20, McClendon as modified discloses selectively activating the movement information depending on the touch information (McClendon’s Figs. 1A-2D, Par. 31, Guard’s Figs. 2-3, Pars. 35, 37, e.g. Guard teaches using two touch inputs such that when a touch is detected on one side, another side allows the user to scroll up/down (like a rotary input device) such that a touch held on one side of the device would determine which other side would be operable).  It would have been obvious to one of ordinary skill in the art to have modified McClendon as with the teaching of Guard to provide a more suitable and more comfortable experience for the user as suggested by Guard (Par. 35).
McClendon as modified does not expressly disclose activating the movement information in a case in which the sensor senses a touch on the other surface of the of the electronic device and inactivating the movement information in a case in which the sensor does not sense a touch on the other surface of the of the electronic device, and wherein the operating information of the electronic device is produced only in a case in which the movement information has been activated.
Foss discloses selectively activating the movement information depending on the touch information (Fig. 12, Pars. 290, 295) includes activating the movement information in a case in which the sensor senses a touch on the rotary device (1204) or the other surface (1202) of the of the electronic device (1200) (Fig. 12, Pars. 290, 295) and inactivating the movement information in a case in which the sensor does not sense a touch on the other surface of the of the electronic device (Fig. 12, Pars. 290, 295), and wherein the operating information of the electronic device is produced only in a case in which the movement information has been activated (Fig. 12, Pars. 290, 295).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified McClendon as modified with the teaching of Foss to provide an improved portable multifunction devices by providing an input devices/mechanisms with multiple functionalities as suggested by Foss (Par. 5).

Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
On pages 6-8 of the Applicant’s Remarks, the Applicant argues that Guard fails to teach “any correlation between movement information of a rotor and touch information of a sensor” since “Guard provides no teaching related to correlating touch information of a touch sensor with movement information of a rotor”.  The Examiner respectfully disagrees.  McClendon teaches a rotor (105.1, 206) with movement information disposed on one surface (right side) of an electronic device (100) (Figs. 1A-1B, Pars. 15, 32) and a sensor (105.2, 204) configured to sense a touch on another surface (left side) of the electronic device (100, 200) (Figs. 1A-2D, Par. 32); and produce operating information of the electronic device based on the movement information of the rotor (Figs. 1A-2D, Par. 31), and Guard teaches the operating information of the electronic device has variable correlation of the operating information to the movement information of one surface in accordance with the touch information of another surface (Figs. 2-3, Pars. 35, 37; using two touch inputs such that when a touch is detected on one side, another side allows the user to scroll up/down, like a rotary input device).  
On pages 8-9 of the Applicant’s Remarks, the Applicant argues that McClendon and Guard do not teach “whether the touch is held on the other side of the electronic device” nor “selectively activating the movement information depending on the touch information”.  The Examiner respectfully disagrees.  McClendon teaches a rotor (105.1, 206) with movement information disposed on one surface (right side) of an electronic device (100) (Figs. 1A-1B, Pars. 15, 32) and a sensor (105.2, 204) configured to sense a touch on another surface (left side) of the electronic device (100, 200) (Figs. 1A-2D, Par. 32); and produce operating information of the electronic device based on the movement information of the rotor (Figs. 1A-2D, Par. 31), and Guard teaches using two touch inputs such that when a touch is detected on one side, another side allows the user to scroll up/down (like a rotary input device) (Figs. 2-3, Pars. 35, 37).  In other words, whether a touch is held by one side of the device to determine which other side would be operable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0336964 to Kim et al. a wearable electronic device may include a touch display, a rim surrounding the touch display and a rim touch sensor disposed on at least a portion of the rim, wherein controlling the wearable electronic device based on at least one of attributes of the rim touch.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692